Citation Nr: 1417708	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-45 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Healthcare Network


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical treatment provided by Perry Memorial Hospital emergency room on March 22, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 administrative decision by a Department of Veterans' Affairs Medical Center (VAMC).

In his substantive appeal, received in October 2010, the Veteran requested a hearing before a Member of the Board via live videoconference.  The Veteran was duly scheduled to testify by videoconference from the Regional Office (RO) in Muskogee, Oklahoma in June 2011, but he notified the Board in writing in May 2011 that he wished to cancel the hearing.  He has not requested that the hearing be rescheduled, so his request for a hearing before the Board is deemed to be withdrawn.  


FINDINGS OF FACT

1.  The Veteran received medical treatment by Perry Memorial Hospital emergency room on March 22, 2010, for symptoms related to a disorder that is not service-connected.

2.  The services provided by Perry Memorial Hospital were not authorized by VA.

3.  VA treatment facilities were reasonably available.

4.  The Veteran's symptoms at the time were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.



CONCLUSION OF LAW

The requirements for payment of or reimbursement for medical expenses arising from treatment provided to the Veteran by Perry Memorial Hospital emergency room on March 22, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The present claim was filed by Perry Memorial Hospital as claimant, and the appeal has subsequently been pursued by the Veteran.  The Veteran was provided with a VCAA notice letter in August 2010, and in the same month the VAMC issued the Veteran a Statement of the Case that detailed the reason why his claim was denied.   The Veteran had ample opportunity to respond before the case was certified to the Board for appellate review.  

As noted in the Introduction, the Veteran was scheduled at his request for a videoconference hearing before the Board, but he cancelled that hearing.

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from Perry Memorial Hospital documenting the medical treatment claimed, as well as relevant treatment records from the VAMC - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

The present action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (West 2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

Evidence and Analysis

The Veteran has a 100 percent disability rating established for service-connected posttraumatic stress disorder (PTSD).  He is also service connected for diabetes mellitus and for diabetic neuropathy of the bilateral upper and bilateral lower extremities.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may be considered.

Treatment records from Perry Memorial Hospital show the Veteran presented to the emergency room (ER) at 9:58 am on March 22, 2010, complaining of poison ivy on the legs, arms and face for the past 3-4 days.  Review of symptoms was significant for history of diabetes (diet-controlled) and gastroesophageal reflux disease (GERD); other systems were normal.  Examination confirmed the presence of multiple vesicles with crusting.  Evaluation of the eyes and ears, nose and throat were within normal limits.  The clinical diagnosis was ivy dermatitis.  The Veteran was prescribed Medrol (an oral corticosteroid medication), Psorcon (a topical corticosteroid ointment) and Metformin (an oral anti-diabetic medication).   

On March 25, 2010, the Veteran presented to the VA primary care clinic for follow-up of his service-connected diabetes.  The Veteran was noted to be getting over some poison ivy on his arms and legs.  Relevant to diabetes, the Veteran admitted he had not been checking his blood sugar or taking medication.  The clinician prescribed Metformin and also prescribed a blood sugar monitor.

The present claim was submitted in May 2010 by Perry Memorial Hospital as claimant.  The decision on appeal denying the claim was subsequently issued in May 2010 by the VA Consolidated Fee Unit for the specific reason that VA facilities were feasibly available to provide the care.  

The Veteran submitted a Notice of Disagreement (NOD) in July 2010 in which he stated that he had tried without success to enroll at the VA medical centers (VAMCs) in Stillwater and Oklahoma City but was advised these facilities did not have room to accept him; while waiting for placement he became badly infected with poison ivy.  He called the Oklahoma City VAMC and was advised to go to the nearest hospital, which happened to be Perry Memorial Hospital.  The Veteran went to Perry Memorial Hospital, where he was assured both on admission and at discharge that his treatment would be covered by VA and that he did not have to worry.  The Veteran was accordingly surprised to be personally billed.
  
In a subsequent reconsideration in August 2010, a reviewing physician acknowledged the arguments propounded in the NOD cited above, but stated that the Veteran was shown to have been treated at the VA clinic for diabetes three days after his treatment at Perry Memorial Hospital.  The Veteran's skin rash from poison ivy was not felt to be an emergency; thus, the Veteran could have waited until March 25 and been treated at his scheduled VA clinic visit.  Thus, the original denial was affirmed on the bases of non-emergent care and VA facilities available.

The Veteran submitted a substantive appeal in October 2010 in which he reiterated that he had tried without success to enroll at both Stillwater and Oklahoma VAMCs but had been rejected for lack of staffing.  He stated that at the time in question, his poison ivy was so bad that he could not drive all the way to Oklahoma City, and in fact he had to have someone drive him to Perry Memorial Hospital, which is only 5-6 miles from his house.  He considered the situation to be life-threatening because he was out of diabetes medications and was so weak he could hardly get out of bed.  Also, he would not have gone to Perry Memorial Hospital if he had not been advised to do so by the personnel at the Oklahoma City VAMC.

The Veteran's representative submitted an Appellant's Brief in February 2014 asserting that poison ivy presents increased risk in a diabetic patient.  In support, the representative cited an internet article that states in relevant part that diabetes patients are more prone to skin infections than the non-diabetes population due to weaker immune system, and that the healing process may be somewhat delayed in diabetes patients.  Also, prednisone treatment for poison ivy causes temporary increase in blood sugar.  For diabetes patients, it is wise to avoid poison ivy at all costs.
   
On review of the evidence above, the Board finds that the poison ivy symptoms described by the Veteran did not constitute an emergency situation.  While the Veteran's poison ivy was no doubt extremely uncomfortable, a reasonably prudent layperson would not have had reason to believe that the absence of imminent treatment would have placed his health in serious jeopardy or caused serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  In that regard, the Veteran had already had symptoms for the preceding 3-4 days, and was scheduled to go to the VA primary care clinic in another 3 days' time.  Thus, VA facilities were reasonably available for the non-emergency service that is the subject of this claim.

The Board is not persuaded by the internet article submitted by the Veteran's representative.  The article shows that a person with diabetes who is exposed to poison ivy can expect to have more discomfort and longer healing time, but nothing in the article suggests that such a person will have in increased risk of serious impairment to health without immediate treatment.

The Board has also considered the Veteran's assertion that he was extremely weak and debilitated by his lack of medications and thus in need of immediate medical treatment.  The ER treatment record from Perry Memorial Hospital is completely silent in regard to the Veteran having been in distress when he presented for treatment.  His general appearance was within normal limits and review of his constitutional system was negative.  Thus, the Veteran's present assertion is not supported by the contemporaneous medical treatment record.   

Finally, the Veteran asserts that he would not have gone to Perry Memorial Hospital had he not been advised to do so by a person at Oklahoma City VAMC.  It is unclear if he is arguing that this advice from VA constitutes pre-authorization, or if instead he is raising arguments of detrimental reliance and promissory estoppel. 

Even if VA advised the Veteran to go to the nearest emergency department, 
such advice does not constitute authorization.  In the case of Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992), the claimant asserted the private medical treatment he obtained was "pre-authorized" because his treating VA physician had told him that arrangements were made for him to be treated at the outside hospital.  However, the Court held that the advice of a doctor to go to a non-VA hospital - even when actually given - was not the specific type of authorization contemplated by the regulation.  Smith, 2 Vet. App. 378-79.  

To the degree that the Veteran is attempting to raise equitable arguments of promissory estoppel and detrimental reliance, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith (Edward) v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the evidence shows the Veteran sought treatment by a non-VA provider that was not pre-authorized by VA, in response to a situation that was not an emergency and for which VA facilities were available in due course.  The Board accordingly concludes that payment of or reimbursement for his treatment by a non-VA provider is prohibited under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 (Millennium Bill Act).

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
    


ORDER

Payment of or reimbursement for unauthorized medical treatment provided by Perry Memorial Hospital emergency room on March 22, 2010, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


